Citation Nr: 1112998	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-05 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from January 1986 to May 1996.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issue of entitlement to death pension benefits has been certified to the Board.  However, in view of the favorable outcome of the claim for service connection for cause of death, the claim for death pension benefits is rendered moot, as service connection for cause of death provides the higher benefit.  Therefore, the issue of entitlement to death pension benefits will not be addressed.  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008.  The immediate cause of death was hypertensive heart disease, with no additional causes noted.  He was not service connected for any disability at the time of his death. 

2.  The Veteran's service treatment records do not contain diagnoses of hypertension or heart disease, but do contain at least six readings of high blood pressures and six findings of either high cholesterol or high triglycerides.  

3.  The preponderance of the qualified medical opinions finds that it is more likely than not that the Veteran's death was caused by hypertension and dyslipidemia that was incurred in service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the cause of the Veteran's death was incurred in to service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist the appellant has been met in this case.  Furthermore, given the favorable nature of this decision, any failures in the duty to notify or duty to assist is harmless error, as it has failed to result in any prejudice to the appellant. 

Service Connection for the Cause of Death

The appellant contends that the myocardial infarction that caused the death of the Veteran was the result of hypertension that was initially incurred due to active service.  

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See Darby v. Brown, 10 Vet. App. 243, 245 (1997).  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.  

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In a DIC claim based on cause of death, the first Caluza requirement, "evidence of a current disability, will always have been met (the current disability being the condition that caused the veteran to die)".  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

If cardiovascular renal disease, to include hypertension, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of tumors during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that the Veteran died on March [redacted], 2008.  The death certificate states that the immediate cause of death was hypertensive heart disease, with no additional causes noted.  The death certificate also indicates that an autopsy was performed.  The Veteran was not service connected for any disability at the time of his death.

A review of the service treatment records shows that the Veteran was never diagnosed as having hypertension or cardiovascular disease.  The February 1996 separation examination found that the heart and vascular system were normal.  The Veteran's blood pressure reading was 126/80.  On a report of medical history that was also obtained in February 1996, the Veteran answered "no" to a history of heart trouble and high or low blood pressure.  

However, further review of the service treatment records shows at least six occasions between November 19, 1991 and February 16, 1996 on which the Veteran's diastolic blood pressure was found to range between 90 and 100.  Furthermore, the Veteran was found to have high cholesterol on three occasions between 1992 and 1994, and he was found to have high triglycerides on four occasions between 1993 and 1996.  

The Board notes that in essence, the outcome of this claim depends on the Board's evaluation of the two medical opinions that have been obtained in this case.  On the one hand, the appellant has submitted an opinion from a private doctor that states it is at least as likely as not that the cause of the Veteran's death was incurred due to service.  On the other hand, an opinion from a VA doctor states that the development of the Veteran's hypertension is completely unrelated to his active service.  After a study of these opinions and comparison of their contents to the rest of the medical record, the Board finds that the private opinion is the more persuasive in this case.  

The initial letter from private physician B.H.M, M.D. is dated March 11, 2010.  He was noted to be a Diplomat of the American Board of Independent Medical Examiners and a Fellow of the American College of Surgeons.  Dr. M. states that he reviewed the Veteran's VA claims file and VA medical records to formulate his opinion.  The Veteran was noted to have died on March [redacted], 2008 following a coronary event.  The autopsy report determined that the cause of death was hypertensive heart disease, and this report noted that there was prominently increased subepicardial fat.  Dr. M. notes that the service records revealed multiple visits with recorded but untreated dyslipidemia.  These findings included both high cholesterol and high triglycerides.  A February 1996 notation said to follow up with the Veteran in the morning for elevated cholesterol and triglycerides.  In addition, Dr. M. said that the service records showed multiple encounters where the Veteran's blood pressures were recorded as elevated, and cited six examples dating from November 1991 to February 1996.  In spite of these findings, Dr. M. noted that there was no evidence of substantive treatment for dyslipidemia or hypertension, other than occasional admonitions regarding diet, exercise, and smoking cessation.  Dr. M. found that it was clear that the Veteran's hypertension and dyslipidemia both had their onset during his military service.  It was more likely than not that these two conditions which went untreated caused and contributed to the development of the Veteran's fatal heart disease.  Dr. M. noted that it was well established that hypertension and dyslipidemia were clearly risk factors for cardiovascular disease and that they clearly and undoubtedly contributed to the ultimate demise of the Veteran through the occurrence of his fatal myocardial infarction.  He concluded by again emphasizing that it was his opinion that with reasonable medical certainty, the Veteran's death was caused by his service related hypertension and dyslipidemia that should have been but was not treated and controlled during service.  

The VA opinion was obtained on March 25, 2010.  The examiner states that he reviewed the claims folder.  It was his opinion that it was less likely than not that the cause of the Veteran's death was related to service.  The reasons for this opinion were that the Veteran never complained of chest pain during service and that all of his electrocardiogram readings were essentially read as normal.  There was no evidence of cardiopulmonary disease and his blood pressures were appropriate throughout service.  The examiner noted that the blood pressure at discharge was 126/80, and that there was no documented evidence of hypertension after discharge until 2007 when his private doctor considered placing him on medication.  The VA examiner stated that a diagnosis of hypertension requires three readings of hypertension, and the Veteran clearly did not meet this criterion.  The examiner concluded by noting that a significant time passed between discharge and the diagnosis of hypertension, and said that there was no objective data to support a different opinion.  

A supplemental opinion that addressed the March 2010 VA opinion was received from Dr. M. in December 2010.  He stated that he disagreed with the conclusion of the VA doctor, and listed several errors and misstatements in the VA opinion.  Some of the errors that Dr. M. believed he had identified included the statement that the Veteran's blood pressures had been appropriate throughout service, and that the Veteran failed to meet the criteria of three high blood pressure readings for a diagnosis of hypertension.  Dr. M. noted that stage 1 hypertension was systolic pressure ranging from 140 to 159, or diastolic pressure ranging from 90 to 99 and that by that standard the Veteran had at least six hypertensive readings in service.  The Veteran had readings of 128/92 on November 19, 1991; 126/90 on April 14, 1992; 132/100 on June 9, 1992; 134/96 on May 2, 1994; 138/94 on May 4, 1994; and 146/93 on February 26, 1996.  Furthermore, Dr. M. noted that the VA opinion failed to address the Veteran's dyslipidemia.  He said that the service treatment records revealed several visits with recorded but untreated dyslipidemia, including a markedly elevated triglyceride reading of 500 on February 16, 1996.  Dr. M. noted that dyslipidemia contributed to the development of fatty deposits around the heart such as the subepicardial fat surrounding the Veteran's heart on the autopsy report.  After reviewing the VA medical opinion, it remained the opinion of Dr. M. that the Veteran's death was caused by his service related hypertension and dyslipidemia.  

The Board finds that the private medical opinion is the more persuasive because it is the more accurate.  The VA examiner either interpreted the at least six blood pressure readings with diastolic pressures of 90 or higher as normal and not worthy of comment or failed to see them at all.  However, as cited by Dr. M., diastolic readings of 90 or greater are considered hypertensive.  The Board notes the definition used by Dr. M. is similar to that found in the rating criteria for hypertensive vascular disease, which defines hypertension as diastolic blood pressure that is predominately 90 or higher.  See 38 C.F.R. § 4.104, Code 7101, Note (1).  The VA doctor also failed to comment on the significance of the Veteran's dyslipidemia as shown in his high cholesterol and triglyceride readings.  The Board concludes that the private opinion is the more accurate and comprehensive, and therefore the more probative.  As this opinion states in no uncertain terms that the cause of the Veteran's death is due to hypertension and dyslipidemia that began during service, the Board finds that service connection for the cause of the Veteran's death is warranted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


